DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 11, 21, and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, R1-154388 (“Channel access procedures for LAA” 24-28 August 2015) document  teaches an “eNB may receive multiple ACK/NACKs at subframe n from the multiple UEs which received PDSCH at subframe n-k.”(Section 2, page 1), in view of Van Lieshout et al. (U.S. Patent Application Publication # 2015/0223090 A1) teach “an indication that the requested measurements concern one or more particular multicast channel, MCH, (i.e. a transport layer channel) or a particular Modulation and Coding Scheme, MCS, (of an MBSFN area).”(Paragraph [0073]), and Li et al. (U.S. Patent Application Publication # 2018/0152274 A1) teach a “method includes receiving unicast data and multicast data sent by a sending device in a same subframe. A feedback resource is determined according to a data receiving status and a resource mapping relationship, where the data receiving status includes a receiving status of the unicast data and a receiving status of the multicast data, and where the resource mapping relationship indicates a mapping relationship between the data receiving status and the feedback resource. Acknowledgement information is then sent to the sending device by using the determined feedback resource to notify the sending device of the receiving status of the unicast data and the receiving status of the multicast data.” (Fig.1, Abstract), fail to disclose: “… the UE reception status of the multipoint transmission comprising a UE block error rate (BLER) for the multipoint transmission and at least one of acknowledgements (ACKs) or non-acknowledgements (NAKs) for the at least one unicast transmission based at least in part on the received indication.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2 and 4-10 are also allowed by virtue of their dependency on claim 1.
Regarding claim 11, the best prior art found during the examination of the present, R1-154388 (“Channel access procedures for LAA” 24-28 August 2015) document  teaches an “eNB may receive multiple ACK/NACKs at subframe n from the multiple UEs which received PDSCH at subframe n-k.”(Section 2, page 1), in view of Van Lieshout et al. (U.S. Patent Application Publication # 2015/0223090 A1) teach “an indication that the requested measurements concern one or more particular multicast channel, MCH, (i.e. a transport layer channel) or a particular Modulation and Coding Scheme, MCS, (of an MBSFN area).”(Paragraph [0073]), and Li et al. (U.S. Patent Application Publication # 2018/0152274 A1) teach a “method includes receiving unicast data and multicast data sent by a sending device in a same subframe. A feedback resource is determined according to a data receiving status and a resource mapping relationship, where the data receiving status includes a receiving status of the unicast data and a receiving status of the multicast data, and where the resource mapping relationship indicates a mapping relationship between the data receiving status and the feedback resource. Acknowledgement information is then sent to the sending device by using the determined feedback resource to notify the sending device of the receiving status of the unicast data and the receiving status of the multicast data.” (Fig.1, Abstract), fail to disclose: “… the UE reception status of the multipoint transmission comprising a UE block error rate (BLER) for the multipoint transmission and at least one of acknowledgements (ACKs) or non-acknowledgements (NAKs) for the at least one unicast transmission based at least in part on the received indication.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 12 and 14-20 are also allowed by virtue of their dependency on claim 11.
Regarding claim 21, the best prior art found during the examination of the present, R1-154388 (“Channel access procedures for LAA” 24-28 August 2015) document  teaches an “eNB may receive multiple ACK/NACKs at subframe n from the multiple UEs which received PDSCH at subframe n-k.”(Section 2, page 1), in view of Van Lieshout et al. (U.S. Patent Application Publication # 2015/0223090 A1) teach “an indication that the requested measurements concern one or more particular multicast channel, MCH, (i.e. a transport layer channel) or a particular Modulation and Coding Scheme, MCS, (of an MBSFN area).”(Paragraph [0073]), and Li et al. (U.S. Patent Application Publication # 2018/0152274 A1) teach a “method includes receiving unicast data and multicast data sent by a sending device in a same subframe. A feedback resource is determined according to a data receiving status and a resource mapping relationship, where the data receiving status includes a receiving status of the unicast data and a receiving status of the multicast data, and where the resource mapping relationship indicates a mapping relationship between the data receiving status and the feedback resource. Acknowledgement information is then sent to the sending device by using the determined feedback resource to notify the sending device of the receiving status of the unicast data and the receiving status of the multicast data.” (Fig.1, Abstract), fail to disclose: “… the UE reception status of the multipoint transmission comprising a UE block error rate (BLER) for the multipoint transmission and at least one of acknowledgements (ACKs) or non-acknowledgements (NAKs) for the at least one unicast transmission based at least in part on the received indication.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 23-27 are also allowed by virtue of their dependency on claim 21.
Regarding claim 28, the best prior art found during the examination of the present, R1-154388 (“Channel access procedures for LAA” 24-28 August 2015) document  teaches an “eNB may receive multiple ACK/NACKs at subframe n from the multiple UEs which received PDSCH at subframe n-k.”(Section 2, page 1), in view of Van Lieshout et al. (U.S. Patent Application Publication # 2015/0223090 A1) teach “an indication that the requested measurements concern one or more particular multicast channel, MCH, (i.e. a transport layer channel) or a particular Modulation and Coding Scheme, MCS, (of an MBSFN area).”(Paragraph [0073]), and Li et al. (U.S. Patent Application Publication # 2018/0152274 A1) teach a “method includes receiving unicast data and multicast data sent by a sending device in a same subframe. A feedback resource is determined according to a data receiving status and a resource mapping relationship, where the data receiving status includes a receiving status of the unicast data and a receiving status of the multicast data, and where the resource mapping relationship indicates a mapping relationship between the data receiving status and the feedback resource. Acknowledgement information is then sent to the sending device by using the determined feedback resource to notify the sending device of the receiving status of the unicast data and the receiving status of the multicast data.” (Fig.1, Abstract), fail to disclose: “… the UE reception status of the multipoint transmission comprising a UE block error rate (BLER) for the multipoint transmission and at least one of acknowledgements (ACKs) or non-acknowledgements (NAKs) for the at least one unicast transmission based at least in part on the received indication.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 30 is also allowed by virtue of their dependency on claim 28.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Guo et al. (U.S. Patent Application Publication # 2017/0006437 A1) teach a method for “determining, by the foregoing UE according to a reported threshold carried in a received radio resource control message, whether uplink information feedback needs to be performed includes: when a BLER of the foregoing group communication data received by the foregoing UE is greater than the BLER threshold, determining to perform the uplink information feedback;…” (Fig.12; Paragraph [0213])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
August 27, 2022